DETAILED ACTION
This communication is in response to the claims filed on 09/30/2020.
Application No: 17/038,160. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer 
The terminal disclaimer disclaiming the terminal portion of any patent granted on this application has been reviewed and is accepted. The terminal disclaimer has been recorded on 11/30/2021.

Reasons for allowance
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The reason for allowance is that the prior arts of record fail to teach the limitations along with preamble as a whole claim. The limitations recited in the independent claims comprise a particular combination of elements, functions and preamble, which are neither taught nor-suggested by the prior arts as a whole claim. 
 
The representative claim 1 distinguish features are underlined and summarized below: 
A microservice system comprising:
 one or more processors; and memory coupled with the one or more processors, the memory storing executable instructions that when executed by the one or more processors cause 
wherein the call processing element executes operations comprising sending the charging data to a charging data record service based on being within a threshold time period; 
determining that the charging data is within the threshold time period; based on the determining that the charging data is within the threshold time period, sending the charging data to a support system for billing, 
wherein the support system comprises a fault management system that uses configurations of failures into individual instances for analysis; and generating charging data records from the charging data.

 
The representative claim 11 distinguish features are underlined and summarized below: 	 	A non-transitory computer readable storage medium storing computer executable instructions that when executed by a computing device cause said computing device to effectuate operations comprising: 
obtaining charging data from a call processing element, wherein the call processing element executes operations comprising sending the charging data to a charging data record service based on being within a threshold time period; 
determining that the charging data is within the threshold time period; based on the determining that the charging data is within the threshold time period, 
sending the charging data to a support system for billing, wherein the support system comprises a fault management system that uses configurations of failures into individual instances for analysis; and 
generating charging data records from the charging data.
 
The representative claim 17 distinguish features are underlined and summarized below: 
A microservice method comprising:
obtaining, by a processor, charging data from a call processing element, wherein the call processing element executes operations comprising sending the charging data to a charging data record service based on being within a threshold time period; 
determining, by the processor, that the charging data is within the threshold time period; based on the determining that the charging data is within the threshold time period, sending, by the processor, the charging data to a support system for billing,
 wherein the support system comprises a fault management system that uses configurations of failures into individual instances for analysis; and 
generating, by the processor, charging data records from the charging data.

Applicant's independent claim 1 comprises a particular combination of underlined features in combination with other recited limitations, which are neither taught nor-suggested by the prior arts as a whole claim. 
Similarly, other independent claims 11 and 17 comprising a particular combination of underlined features in combination with other recited limitations with analogous wording, which are neither taught nor-suggested by the prior arts as a whole claim.
Dependent claims are deemed allowable for the same reasons as corresponding independent claims.
 

Prior Art References
The closest combined references of Cai , Sharma and PARK teach following:
Cai (US 20090264097 A1) teaches a method for performing charging in LTE/EPC communication networks. In an LTE/EPC communication network, a PCRF stores charging rules for online and offline charging. To perform charging for a session, LTE network elements that are serving the session request charging rules from the PCRF. The PCRF identifies the charging rules, and assigns a unique LTE charging identifier for the session across all network elements in the LTE/EPC communication network. The LTE network elements receive the charging rules from the PCRF along with the LTE charging identifier for the session. The LTE network elements generate charging messages for the session, and insert the LTE charging identifier in the charging messages. The LTE network elements then transmit the charging messages to a charging system, such as an OCS or an OFCS. The OCS/OFCS may then correlate the charging messages for the session based on the LTE charging identifier. 

Sharma (US 20120059749 A1) teaches a method and charging system for facilitating interim billing for an IMS session. The method may include receiving time-based interim accounting messages at CDFs from NEs (i.e., CTFs) of an IMS network serving an IMS session, opening or updating interim CDRs for each NE serving the IMS session based on the time-based interim accounting messages, extracting accounting record numbers from the time-based interim accounting messages, the accounting record numbers uniquely identifying the time-based interim accounting message in relation to other interim accounting messages from the corresponding NE for the IMS session, and determining if a partial record closing trigger has wherein the interim processing trigger is a function of the accounting record number extracted from the time-based interim accounting message for the corresponding NE, an AII value, and a partial record closing threshold. 

PARK (KR 20010004867 A) teaches a call processor of an access switching subsystem (ASS) processes an originating call or an incoming call of a specific subscriber to connect the corresponding call, and supplies final charging data necessary for a charging record generation to a charging data generator. The charging data generator generates a charging record for being stored, and temporarily stores the charging record in a charging buffer, when a charging data receiver of a central control subsystem (CCS) has a failure. If the charging data receiver is normal, the charging record is transmitted to the charging data receiver. The charging buffer temporarily stores the charging record, and supplies the charging record to the charging data generator according to request of the charging data generator. The charging data receiver receives and records the charging record, and stores the charging record in a charging storage. An operator interface interfaces an operator terminal with the CCS, and receives the charging record through the charging buffer and the charging data receiver, then transmits the charging record to the operator terminal. The operator terminal displays information included in the charging record on a self-screen.

However cited references, alone or in any combination, neither discloses nor fairly suggests combination of features specifically listed above and/or underlined. In particular, 
wherein the call processing element executes operations comprising sending the charging data to a charging data record service based on being within a threshold time period; 
determining that the charging data is within the threshold time period; based on the determining that the charging data is within the threshold time period, sending the charging data to a support system for billing, 
wherein the support system comprises a fault management system that uses configurations of failures into individual instances for analysis; and generating charging data records from the charging data.

Cai teaches a method for performing charging in LTE/EPC communication networks. However Cai failed to teaches one or more limitations including, 
wherein the call processing element executes operations comprising sending the charging data to a charging data record service based on being within a threshold time period; 
determining that the charging data is within the threshold time period; based on the determining that the charging data is within the threshold time period, sending the charging data to a support system for billing, 
wherein the support system comprises a fault management system that uses configurations of failures into individual instances for analysis; and generating charging data records from the charging data.

	Sharma and PARK alone or combined failed to cure the deficiency of Cai.

	Thus, the cited references, alone or in combination, fail to disclose or suggest each of the elements recited by the independent claims.


The present invention provides an improved method for a microservice based defined charging and collection function. Conventional implementations, even those that are virtualized to run in a cloud environment, present challenges in life cycle management of the CCF because the non-decomposed CCF must be treated as a monolithic element with tightly linked components that are not easily managed, even in a cloud environment. 
Disclosed herein the CCF may be decomposed to individual discrete component functions that are loosely coupled with well-defined input and output flows, which may address challenges in conventional systems. Support of additional CCF data flows may be enabled or disabled via configuration. Discussed in more detail herein are modular applications, such as charging data collection service (CDCS), CDR generations services (CGS), and CDR distribution services (CDS), which may allow for additional data flows that may include output of charging data in real-time or output of individual CDRs in near-real time. 
Further, the microservice implementation increase isolation of fault risk and allow for more efficient dynamic scaling to meet changing business needs. The disclosed system, from a fault management perspective, failures are confined to individual instances where the failure of one instance does not detrimentally affect other instances within the same pool unless the failure results in a significant capacity reduction to the point the remaining instances cannot handle the current load.

Therefore, when taken as a whole application, and incorporating all the respective limitations, none of the prior art discloses the features as claimed.


Conclusion
Any comments considered necessary by applicant must be submitted no laterthan the payment of the issue fee and, to avoid processing delays, should preferablyaccompany the issue fee. Such submission should be clearly labeled "Comments onStatement of Reasons for Allowance." 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mahendra Patel whose telephone number is (571)270-7499. The examiner can normally be reached on 9:30 AM to 5:30 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Addy can be reached on (571) 272-779. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 

/MAHENDRA R PATEL/Primary Examiner, Art Unit 2645